The petitioner, Bessie Simpkins, filed her verified petition in this court on August 25, 1930, showing that she is unlawfully imprisoned in the county jail of Pontotoc county, state of Oklahoma, by the sheriff of said county. She avers that she is not guilty of the crime of murder as charged, and the proof of the guilt of the crime charged is not evident nor is the presumption great; that heretofore she made application to the district court in and for Pontotoc county for bail on said charge, and said application has been denied. The testimony in support of the petitioner's application is attached to case No. A-7909.
The issuance of the writ of habeas corpus has been waived by J.W. Dean, county attorney for Pontotoc county, Okla.
After a careful examination of the transcript of the evidence, it is adjudged that the petitioner is entitled to be admitted to bail, and the amount of bail to be given is fixed at the sum of $5,000; said bond to be conditioned as provided by law, and to be approved by the court clerk of Pontotoc county.
EDWARDS, P.J., and CHAPPELL, J., concur.